The recognizance recites that defendant "stanos charged * * * with the offense of disturbance of religious worship." The offense sought to be recited not being one eo nomine, it is necessary that its essential elements be set out in the recognizance; otherwise the obligation is fatally defective. Without a sufficient recognizance the jurisdiction of this court can not attach to the appeal. Acts 1892, p. 38, secs. 32, 33; Mullinix v. The State, ante, p. 116, and authorities cited.
In order to constitute the offense sought to be recited, the congregation must be assembled for religious or other mentioned purpose, must be conducting *Page 414 
themselves in a lawful manner, and the disturbance must be willfully created.
The motion of the Assistant Attorney-General is well taken, and must prevail. It is therefore granted, and the appeal is dismissed.
Appeal dismissed.
Judges all present and concurring.